Citation Nr: 0807857	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-37 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In November 2006, the veteran filed an informal claim for a 
temporary total rating for service-connected total 
arthroplasty of the left knee.  As this issue has not been 
developed for appellate review, it is referred to the 
originating agency for appropriate action.


REMAND

By an August 2001 rating decision, the veteran was awarded 
service connection for arthritis of the left knee.  In April 
2003, the disability was changed to total arthroplasty of the 
left knee following a January 2003 surgical procedure.  The 
veteran asserts that he has depression as a result of his 
service-connected left knee disability; thus, he contends 
that service connection is warranted on a secondary basis.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

The post-service medical evidence reflects treatment for 
major depression by R.N.R., M.D., from January 2005 to April 
2005.  He prescribed anti-depressant and anti-anxiety 
medications.  Dr. R.N.R. noted the veteran's left knee 
surgery but he did not provide an opinion as to any 
relationship between the two disabilities.

Prior to seeing Dr. R.N.R., the veteran received intermittent 
psychiatric treatment from A.K.M., M.D.  As early as 1992, 
Dr. A.K.M. treated the veteran for an anxiety disorder.  On 
one occasion, in July 1998, it was noted that the veteran was 
feeling depressed and he was prescribed an anti-depressant.  
Records through August 2001 do not contain an opinion from 
Dr. A.K.M. concerning a relationship between the veteran's 
left knee disability and depression.

In June 2005, the veteran underwent VA examination in 
connection with the claim.  The examiner noted the veteran's 
history with Dr. R.N.R. regarding treatment for depression.  
The examiner found the veteran to have a depressed mood and 
affect.  A diagnosis of chronic major depression was 
provided.  After the diagnosis, the examiner simply stated 
"not related to his knee condition."

The Board finds that the June 2005 medical opinion is 
inadequate for deciding the claim.  Although a definite 
statement was provided, the examiner did not include any 
analysis or support for this conclusion.  In Stefl v. 
Nicholson, the United States Court of Appeals for Veterans 
Claims (Court) held that a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign a doctor's opinion.  
21 Vet. App. 120, 125 (2007).  Such conclusory opinions fail 
to provide sufficient detail for the Board to make a fully 
informed evaluation of whether service connection is 
warranted.  Stefl, 21 Vet. App. at 124; see also Ardison v. 
Brown, 6 Vet. App. 405 (1994).

Because the previous examination was inadequate, the veteran 
should be afforded another VA examination in order ascertain 
the nature of any psychiatric disability manifested by 
depression.  Along with the examination, a medical opinion 
should be obtained to determine whether any such psychiatric 
disability has been caused or made worse by the veteran's 
service-connected left knee disability.

The veteran's representative requests that an independent 
medical opinion be obtained to address the issue under the 
provisions of 38 C.F.R. § 20.901(d) (2007).  However, the 
evidence does not suggest that the medical issue presented is 
so complex or controversial to warrant such an opinion.  
There is no indication that a qualified VA medical 
professional would not be able to issue an opinion as 
requested by this remand.  See 38 C.F.R. § 3.328 (2007).

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007).

In light of the remand, the veteran should be sent an updated 
VCAA letter notifying him of the information and evidence 
necessary to substantiate a claim of service connection for a 
depressive disorder.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further development is necessary to satisfy the duty to 
assist under the VCAA.  In December 2003, the veteran 
submitted a statement in which he indicated that Dr. A.K.M. 
prescribed Lexapro as a result of depression related to the 
total left knee replacement.  Treatment records from Dr. 
A.K.M. were initially obtained in September 2001 and included 
records through August 2001.  The veteran did not undergo the 
left knee operation until January 2003.  Thus, there may be 
relevant treatment records in the possession of Dr. A.K.M. 
that have not yet been obtained.  Therefore, the veteran 
should be assisted in obtaining updated treatment records 
from Dr. A.K.M. under 38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for a depressive 
disorder.  Notice regarding secondary 
service connection should be included.  
The veteran must be told to provide any 
evidence in his possession that pertains 
to his claims.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Request treatment records prepared 
since August 2001 from Dr. A.K.M.  Obtain 
a release from the veteran as necessary.

3.  After securing any additional 
records, schedule the veteran for a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  Any 
current psychiatric disability manifested 
by depression should be identified and 
the etiology of each such disability 
should be noted.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that any 
psychiatric disability manifested by 
depression has been caused or made 
chronically worse by the veteran's 
service-connected left knee disability.  
If aggravation of the psychiatric 
disability by the service-connected left 
knee disability is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The opinion should be set 
forth in detail and explained in the 
context of the record.  An explanation 
with complete rationale for the 
examiner's conclusion must be provided.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

